Case 1:20-cv-00055-MJT-ZJH Document 6 Filed 03/02/21 Page 1 of 2 PageID #: 40




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                        BEAUMONT DIVISION

KENNETH LEE NIECE                                    §

VS.                                                  §       CIVIL ACTION NO.           1:20-CV-55

WARDEN, FCI BEAUMONT                                 §

                    MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

          Petitioner Kenneth Lee Niece, a prisoner confined at the Federal Correctional Institution in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.

          The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

magistrate judge recommends granting respondent’s motion for summary judgment and dismissing the

petition without prejudice.

          The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Proper notice was

given to the petitioner at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections to the

Report and Recommendation were filed by the parties.

                                                  ORDER

          Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct, and

the report and recommendation of the magistrate judge (docket entry# 5) is ADOPTED.
Case 1:20-cv-00055-MJT-ZJH Document 6 Filed 03/02/21 Page 2 of 2 PageID #: 41




Respondent’s motion for summary judgment (docket entry #4) is GRANTED. A final judgment will

be entered in this case in accordance with the magistrate judge’s recommendations.


                                  SIGNED this 2nd day of March, 2021.




                                                                 ____________________________
                                                                 Michael J. Truncale
                                                                 United States District Judge




                                                2
